Citation Nr: 0902943	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He is in receipt of the Presidential Unit 
Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO denied this claim because the veteran had not provided 
sufficient information to provide verification of his 
stressors, he had no combat indicia in his service personnel 
records and he had provided no diagnosis of PTSD.

The RO was clearly in error.  The veteran served as a Marine 
in Vietnam from April 1967 to May 1968.  He was assigned to 
the Command Company of the Headquarters Battalion of the 3rd 
Marine Division on arrival until August 1967.  He was then 
transferred to the Command Company of the 1st Marine Division 
in August 1967 and returned to the 3rd Marine Division in 
January 1968, where he remained until he left Vietnam in May 
1968.  

The veteran's service personnel records, including his DD 
214, indicate that a Presidential Unit Citation for the 
veteran's unit was approved in December 1967.  Per the 
Secretary of the Navy, the Presidential Unit Citation is 
awarded to "units of the Armed Forces of the United States 
and co-belligerent nations for extraordinary heroism in 
action against an armed enemy occurring on or after 7 
December 1941.  The unit must display such gallantry, 
determination, and esprit de corps in accomplishing its 
mission under extremely difficult and hazardous conditions as 
to set it apart and above other units participating in the 
same campaign.  The degree of heroism required is the same as 
that which would warrant award of a Navy Cross to an 
individual."  SECNAVINST 1650.1H, August 22, 2006.  

The Department of the Navy maintains a listing of all unit 
awards that have been presented to Marine Corps units since 
the beginning of World War II.  See NAVMC 2922, April 4, 
2008.  The Presidential Unit Citation for the Headquarters 
Battalion of the 3rd Marine Division indicates that the award 
is for service between May 1965 and September 1967.  The 
veteran's records show he was with this unit between April 
and August 1967, while the unit was in action against the 
enemy in accordance with the Citation.  The Citation itself 
describes multiple combat actions in Vietnam, and, again, the 
Headquarters Battalion is explicitly included within the 
award of the Citation.  [For reference purposes, the Board is 
placing a copy of the Presidential Unit Citation in the 
veteran's claims file.]

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  
The veteran has described witnessing the wounding and deaths 
of other servicemen during a variety of attacks.  The 
Presidential Unit Citation is given for heroism in action 
with the enemy.  The Board finds that the veteran's alleged 
stressors are consistent with combat, which he is presumed to 
have been present for.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The veteran complains of symptoms that he claims are due to 
PTSD.  The veteran is presumed to have participated in combat 
due to his receipt of the Presidential Unit Citation.  The 
veteran currently claims PTSD as a result of this combat.  
The veteran was not provided a VA examination pursuant to his 
claims.  The Board concludes that an examination is warranted 
pursuant to VA's duty to assist.  See McLendon, supra.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, declined to waive RO consideration of 
that evidence.  As the Board remands for an examination, the 
RO will be presented the opportunity to review the new 
evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for VA examination 
to determine (1) whether he suffers from 
PTSD, and (2) whether any such disorder is 
as likely as not related to his combat 
service in Vietnam.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice.  However, his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

